       Case 2:18-cr-00542-GAM Document 35 Filed 05/24/19 Page 1 of 3




                         IN THE t;:SITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                 v.                                     CRIMI:SAL NO. 18-542

JOHN KELVI:S CONNER


                                    ORDER OF FORFEITURE

                 IT IS HEREBY ORDERED THAT:

                 1.      A<; a result of defendant John Kelvin Conner's guilty verdict as to Counts

One through Nineteen of the Indictment charging him with wire fraud, in violation of 18 U.S.C.

§   13431, the defendant is required to forfeit criminally his interest in any property constituting,

or derived from, proceeds traceable to the commission of such offenses, pursuant to 18 U.S.C.

§ 981(a)(l)(C) and 28 U.S.C. § 2461(c).

                 2.      All property that constitutes or is derived from proceeds traceable to the

commission of such offenses is forfeited to the United States.

                 3.      Based on the information set forth in the Presentence Investigation Report,

the government's Motion for Order of Forfeiture, and the record as a whole, the Court finds by a

preponderance of the evidence that the sum of $14,923.86 represents the value of property that

constitutes and is derived from proceeds that the defendant directly or indirectly obtained and

which are traceable to the defendant's commission of the offenses charged in Counts One

through Nineteen of the Indictment.

                 4.      The defendant shall forfeit to the United States the $14,923.86 in proceeds

that he obtained as a result of his commission of the offenses charged in Counts One through

Nineteen of the Indictment, pursuant to 18 U.S.C. § 981(a)(l)(C), made applicable through 28
    i
l       ...
                     Case 2:18-cr-00542-GAM Document 35 Filed 05/24/19 Page 2 of 3




              U.S.C. § 2461(c), and Federal Rule of Criminal Procedure 32.2(b)(2). A money judgment in the

              amount of $14,923.86 is hereby entered against the defendant.

                              5.      Due to the defendant's acts or omissions, the proceeds that the defendant

              obtained are not currently available because the defendant has dissipated; transferred, sold, or

              deposited with a third party; commingled; or otherwise spent the proceeds that he obtained and,

              therefore, pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek forfeiture of

              substitute assets of the defendant up to the amount of the uncollected money judgment.

              Moreover, the government may move at any time, pursuant to Federal Rule of Criminal

              Procedure 32.2(e), to amend this Order to forfeit specific property belonging to the defendant

              having a value up to the amount of the uncollected money judgment, as either directly forfeitable

              or substitute assets.

                              6.      Upon entry of this Order, the Attorney General or a designee, pursuant to

              Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m), is

              authorized to conduct any discovery to identify, locate, and dispose of property subject to this

              Order and to address any third-party claims.

                              7.      Because the government does not seek forfeiture of any specific asset at

              this time, advertisement of the judgment and third-party proceedings are not required.

              Fed. R. Crim. P. 32.2(c)(l) (no ancillary proceedings to address third-party claims required

              where specific property is not being forfeited).

                              8.      Pursuant to Federal Rule of Criminal Procedure 32.2(b )(4 ), this forfeiture

              Order shall become final as to the defendant at the time of sentencing and shall be made part of

              the defendant's sentence and included in the judgment and commitment order.




                                                                 -2-
'.         Case 2:18-cr-00542-GAM Document 35 Filed 05/24/19 Page 3 of 3




                    9.     The Court shall retain jurisdiction to enforce this forfeiture Order, and to

     amend it as necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e) .


                                        .{_;?
                    ORDERED thish.... day of _ _.._/1
                                                   . . . ./1-'---'____
                                                                  -/  , 2019.




                                            HON6RABLE GERALD A. MCHUGH
                                            United States District Judge




                                                    -3-
